DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8, 11-12, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over MURRAY et al. (US 2020/0404617 Al - provisional application No. 62/564,476, filed on Sep. 28, 2017) in view of LIU (US 2020/0280955 A1 – PCT filed on Sep. 8, 2017).
Regarding claims 1 and 8, MURRAY et al. teach a paging method/A terminal device, comprising: an input interface, an output interface, a memory, a processor, and a computer program stored on the memory and operable on the processor wherein the processor, when running the computer program, is configured to/comprising: determining, by a terminal device, a first paging bandwidth, wherein the first paging bandwidth is one of a plurality of 
MURRAY et al. does not mention wherein the plurality of paging bandwidths are configured by a network device through configuration information, and the configuration information comprises configuration of a plurality of bandwidth parts (BWP), wherein each BWP comprises one paging bandwidth. 
LIU teaches the plurality of paging bandwidths are configured by a network device through configuration information, and the configuration information comprises configuration of a plurality of bandwidth parts (BWP), wherein each BWP comprises one paging bandwidth (see fig. 2 and pars. 0015-0018: generating paging configuration information, the paging configuration information including a BWP identifier of a BWP for receiving, by the UE, a paging message, and the paging message being configured on a minimum band width supported 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of LIU to the method of MURRAY et al. in order to prevent a UE from searching for synchronization signals for too long, a high frequency may be defined as a plurality of Band Width Parts (BWPs). Each BWP may be configured with a synchronization signal or a synchronization signal set. Some UEs only support a minimum band width in one BWP, that is, a band narrower than one BWP, while some UEs may support a plurality of BWPs.
Regarding claims 4 and 11, MURRAY et al. also teach wherein the configuration information comprises frequency domain position information of each of the plurality of paging bandwidths (see par. 0364).
Regarding claims 5 and 12, MURRAY et al. also teach wherein the configuration information comprises a system message (see par. 0005, par. 0012, and par. 0485 and figs. 80A-80B).
Regarding claims 21 and 25, LIU also teaches and shows wherein each of the plurality of paging bandwidths is respectively located in a different BWP (see fig. 2 and pars. 0015-0018).
Regarding claims 22 and 26, LIU also teaches and shows wherein the determining a first paging bandwidth comprising: obtaining paging instruction information (see fig. 2 and pars. 0015-0018); and determining the first paging bandwidth according to the paging instruction information (see fig. 2 and pars. 0015-0018).

Regarding claims 24 and 28, MURRAY et al. also teach wherein each of the plurality of paging bandwidths is no larger than a minimum bandwidth capability of the terminal device (see par. 0495).
Regarding claim 25, LIU also teaches and shows wherein each of the plurality of paging bandwidths is respectively located in a different BWP (see fig. 2 and pars. 0015-0018).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643